Citation Nr: 0826501	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a herniated disc at C6-
C7 with radiculopathy, secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1987 to August 1987 and from March 1991 to April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2006, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
April 2007.

The veteran submitted an additional statement in June 2008, 
in essence, reiterating his claim.  The Board finds, however, 
that the information provided is cumulative of the evidence 
previously of record and that a remand for agency of original 
jurisdiction consideration is not required.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate a herniated 
disc at C6-C7 with radiculopathy was incurred as a result of 
a service-connected disability.


CONCLUSION OF LAW

A herniated disc at C6-C7 with radiculopathy was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2004 and April 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
recently revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  The veteran did not 
respond to an April 2007 request for any information 
concerning a possible work-related injury.  Further attempts 
to obtain additional evidence would be futile.  Although the 
veteran, in essence, asserted that the opinion of a November 
2007 VA examiner was erroneous in stating that he had 
metabolic myelopathy, the Board finds the evidence is 
unequivocal that the veteran had experienced episodes of 
neurologic symptomatology, including loss of consciousness, 
for several years prior to his injury in approximately August 
2003.  It is clear that the examiner's opinion was based upon 
the documented episodes of neurologic symptomatology and was 
not primarily dependent of the specific diagnosis of 
metabolic myelopathy.  The November 2007 examiner's opinion 
is also consistent with the opinion of a November 2004 VA 
examiner.  The available medical evidence is sufficient for 
an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Service Connection Claim
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

Service medical records are negative for complaints, 
treatment, or diagnosis of a neck disorder.  VA records show 
service connection was established for right and left ankle 
sprains with instability in March 2001.  The RO assigned 
20 percent disability rating for each of these disabilities.  
The veteran contends that his present neck disability was 
incurred as a result of a head- first fall into a wall when 
his service-connected ankles gave way in approximately August 
or September 2003.  In a March 2006 statement the veteran's 
spouse noted the veteran rolled his ankle and fell into a 
wall in 2003 and that he fell frequently because of weak 
ankles.  At his personal hearing in March 2006 the veteran 
testified that he had rolled his ankle while walking to the 
restroom and hit the wall with his head before he was able to 
get his hands out.  

VA treatment records show the veteran had reported episodes 
of upper arm numbness in June 1999 and reported head injuries 
in December 1999 and May 2001.  An April 2003 report noted an 
episode involving loss of consciousness while drinking a 
glass of water in October 2002.  It was also noted that since 
the October 2002 incident the veteran had experienced 
increasing episodes of extreme fatigue, muscle weakness, and 
cramping where his hands locked up completely or his legs 
gave out.  A May 2003 report noted he had been having cramps 
in his hands and lower arm, and that metabolic myelopathy had 
been excluded by a VA medical specialist.  An October 17, 
2003, VA treatment report noted the veteran presented with 
complaints of neck pain and stated that about two months 
earlier while going to the bathroom at night he twisted his 
ankle and fell against the wall probably hitting his head.  
It was noted he did not remember exactly what happened and 
that he may have twisted his neck as well.  A magnetic 
resonance imaging (MRI) at that time revealed a C6-7 
posterior disc protrusion or herniation causing moderate 
stenosis of the left C6-7 neural foramen.  An August 2004 
pulmonary consultation noted the veteran stated that he had 
injured his neck at work approximately one year earlier.  

A November 2004 VA compensation examiner found that it was 
less likely than not that the veteran's C6-7 disc herniation 
was caused by his ankle problems because there was evidence 
of neurological phenomena starting in 1999 and because a 
natural protective reflex would have prevented the injury as 
the veteran had described it.  A March 2006 VA neurosurgery 
treatment report stated that the fall in which the veteran 
struck his head was the cause of the C6-7 disc disorder and 
spondylosis.  The examiner, in essence, disputed that the 
neck disability may have been caused by a pre-existing 
disorder, but provided no specific opinion as to the cause of 
the veteran's fall.  A November 2007 VA medical opinion based 
upon a review of the claims file noted there were multiple 
medical entries documenting neurological phenomenon of memory 
loss, loss of consciouness, numbness, and collimation 
starting in 1999.  It was that examiner's opinion that the 
veteran's fall in 2003 was not likely related to his ankle 
instability.  It was also noted that the veteran had time to 
adapt to his ankle instability and had been working actively 
and that it was more likely that his injury was caused by 
loss of consciousness and metabolic myelopathy that had 
existed for severeal years.  

Based upon the evidence of record, the Board finds the 
veteran's herniated disc at C6-C7 with radiculopathy was not 
incurred as a result of a service-connected disability.  The 
Board also finds that the March 2006 statements of the 
veteran and his spouse as to the nature of the 2003 injury 
are inconsistent with the veteran's initial report in October 
17, 2003, that he could not remember exactly what happened.  
The October 17, 2003, statement during initial treatment as 
to the nature of the incident is considered to be more 
probative.  The Board notes that the March 2006 VA treatment 
report does not indicate that the neurosurgeon reviewed the 
claims folder prior to rendering that opinion.  While it was 
noted that the veteran had no neck problems prior to his 
injury, there was no mention of the reports demonstrating 
prior neurologic phenomena and no specific opinion as to the 
cause of the veteran's fall was provided.  The March 2006 VA 
treatment report opinion is considered to warrant a lesser 
degree of probative weight as to the present matter in 
dispute.  

The Board finds that the November 2004 and November 2007 VA 
medical opinions persuasively demonstrate that the veteran's 
fall in August or September 2003 was not likely due to his 
service-connected ankle disabilities.  These opinions are 
shown to have been based upon a complete review of the 
evidence of record.  To the extent that the November 2007 
examiner may have erroneously attributed the veteran's 
neurologic problems including to a diagnosis of metabolic 
myelopathy, the Board finds the etiology opinion provided is 
not invalid.  While the exact diagnosis or cause of the 
veteran's neurologic problems is unclear from the available 
record, the record clearly shows he was experiencing 
neurologic problems of an increasing nature just a few months 
before his injury.  The overall tenor of the November 2007 
opinion indicates it was based upon the existence of prior 
neurologic problems and not upon the diagnosis of metabolic 
myelopathy.  In addition, the November 2004 examiner's 
opinion, in essence, that it was more likely that the fall 
was due to a disorder other than the ankles giving way 
because the natural protective reflex would have activated to 
protect the head from such an injury is supported by medical 
rationale and was based upon a thorough examination and 
review of the record.  Therefore, the Board finds that the 
veteran's claim for entitlement to service connection for a 
herniated disc at C6-C7 with radiculopathy, secondary to a 
service-connected disability, must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim.




ORDER

Entitlement to service connection for a herniated disc at C6-
C7 with radiculopathy, secondary to a service-connected 
disability, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


